The plaintiffs petition for certification for appeal from the Appellate Court, 41 Conn. App. 861 (AC 14436), is granted, limited to the following issue:
“Whether in a case arising under General Statutes § 46b-62 the trial court may properly award reasonable attorney’s fees to a parent prosecuting a contempt motion concerning the care and support of a minor child when the parent prevails but the court does not adjudicate the respondent to be in contempt?”
*910Decided September 18, 1996
James A. Trowbridge, in support of the petition.
Johnpatrick C. O’Brien, in opposition.